The trial court gave the following charge on the measure of damages: "If you find for the plaintiffs, it will be your duty to ascertain from the evidence what pecuniary loss, if any, has been sustained by the plaintiffs by reason of the death of said Brock, and you will make that sum the amount of your finding. The plaintiffs are not permitted to recover anything on account of grief, nor on account of the loss of the society of the said Brock; but their right to recover, if any, then must be limited to the pecuniary loss sustained."
Appellant complains that this charge does not present the correct measure of damages, in that it fails to instruct the jury that the appellees can only recover such sum as would be a present compensation then paid for all of the future contributions and benefits they had a reasonable expectation of receiving from Brock, had he lived. No additional charge was requested by appellant upon this subject. The charge as given limits the liability of the appellant to the pecuniary loss sustained by the appellees by reason of the death of Brock, and this we understand to be the extent of recovery allowed by law. They were certainly entitled to recover for the pecuniary loss sustained by reason of the death of the husband and father; and we are of the opinion that while the rule contended for by the appellant is correct, a request should have been made that it be submitted to the jury. The facts do not suggest that in determining what was the pecuniary loss sustained by the plaintiffs, the jury awarded more than what would be a sum then paid as a present compensation for the future contributions and benefits they had a reasonable expectation of receiving from the deceased Brock, had he lived. And in this connection it is well to say that there is no assignment complaining that the verdict of the jury exceeded the amount that the plaintiffs would be justly entitled to as compensation.
Motion for rehearing is overruled.
Overruled. *Page 162